Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: US 2016/0229744 to Inayama et al., which teaches a method for manufacturing glass film laminate, US 2011/0195279 to Saeki et al., which teaches a method manufacturing glass substrates, CN 205676365 to Nippon Electric Glass Co., which teaches a method of producing a glass sheet, and CN 206485984 to Corning Inc., which teaches a method of conveying glass. The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein a non-contact portion of the roller is to be brought into contact with the second glass sheet and is prevented from being brought into contact with the first glass sheet, and wherein the step of bringing the glass sheet into contact with the roller comprises a liquid supplying step of,_at a time of bringing the first glass sheet into contact with the roller, applying a second liquid to the non-contact portion of the roller, in combination with the other method steps as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714